America’s marketFLEX® Advisor Annuity Nationwide Life Insurance Company Individual Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-4 The date of this prospectus is May 1, 2009, amended January 15, 2010. This prospectus contains basic information you should understand about the contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products.With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options.This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2009, amended January 15, 2010), which contains additional information about the contracts and the Variable Account, has been filed with the Securities and Exchange Commission (“SEC”) and is incorporated herein by reference. The table of contents for the Statement of Additional Information is on page 30.For general information or to obtain free copies of the Statement of Additional Information, call 1-800-848-6331 (TDD 1-800-238-3035) or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 The Statement of Additional Information and other material incorporated by reference can be found on the SEC website at: www.sec.gov.Information about this and other Nationwide products can be found atwww.nationwide.com. Information about us and the product (including the Statement of Additional Information) may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, 100 F Street NE, Washington, D.C. 20549-0102.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.The SEC also maintains a web site (www.sec.gov) that contains the prospectus, the SAI, material incorporated by reference, and other information. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.An investment in this annuity involves investment risk, even with respect to amounts allocated to the money market Sub-Account.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This contract contains features that apply credits to the Contract Value.The benefit of the credits may be more than offset by the additional fees that the contract owner will pay in connection with the credits.A contract without credits may cost less.Additionally, the cost of electing an Extra Value Option and the recapture of the credits (in the event of a surrender) could exceed any benefit of receiving the credits. The Sub-Accounts available under this contract invest in the underlying mutual funds of the portfolio companies listed below. · American Century Variable Portfolios, Inc. · Fidelity Variable Insurance Products Fund · Nationwide Variable Insurance Trust · Rydex Variable Trust For a complete list of the available Sub-Accounts, please refer to “Appendix A: Underlying Mutual Funds.”For more information on the underlying mutual funds, please refer to the prospectus for the mutual fund. 1 Glossary of Special Terms Accumulation Unit - An accounting unit of measure used to calculate the Variable Account Contract Value before the Annuitization Date. Annuitization Date -The date on which annuity payments begin. Annuity Commencement Date -The date on which annuity payments are scheduled to begin.This date may be changed by the contract owner with Nationwide’s consent. Annuity Unit - An accounting unit of measure used to calculate variable annuity payments. Charitable Remainder Trust - A trust meeting the requirements of Section 664 of the Internal Revenue Code. Contract Value - The total value of all Accumulation Units held under the contract. Contract Year - Each year the contract is in force beginning with the date the contract is issued. Daily Net Assets - A figure that is calculated at the end of each Valuation Period and represents the sum of all the contract owners’ interests in the variable Sub-Accounts after the deduction of contract and underlying mutual fund expenses. DAP - Dynamic Advantage Program. ERISA - The Employee Retirement Income Security Act of 1974, as amended. FDIC -Federal Deposit Insurance Corporation. Individual Retirement Account - An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity - An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Investment-Only Contract -A contract purchased by a qualified pension, profit-sharing or stock bonus plan as defined by Section 401(a) of the Internal Revenue Code. Nationwide -Nationwide Life Insurance Company. Net Asset Value - The value of one share of an underlying mutual fund at the close of the New York Stock Exchange. Non-Qualified Contract - A contract which does not qualify for favorable tax treatment as a Qualified Plan, IRA, Roth IRA or Tax Sheltered Annuity. Qualified Plans - Retirement plans which receive favorable tax treatment under Section 401 of the Internal Revenue Code.In this prospectus, all provisions applicable to Qualified Plans apply to Investment-Only Contracts unless specifically stated otherwise. Roth IRA -An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC -Securities and Exchange Commission. Simplified Employee Pension
